Opinion issued January 23, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-13-00736-CV
                            ———————————
    IN RE KNIGHT REFRIGERATED, LLC AND CARROLL CHAPMAN,
                           Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

       On August 28, 2013, Relators, Knight Refrigerated, LLC and Carroll

Chapman, filed a petition for writ of mandamus with this Court requesting relief

from an order of the district court compelling discovery.* On December 31, 2013,

Relators notified this Court that the matter has been resolved and requested that we
*
    Respondent is the Honorable Lonnie Cox of the 56th Judicial District Court of
    Galveston County, Texas. The underlying case is Mensch v. Knight Refrigerated,
    LLC, No. 13-CV-0470 (56th District Court of Galveston County, Tex., Aug. 28,
    2013).
dismiss the petition for writ of mandamus as moot. No prior opinion has been

issued on Relators’ petition for writ of mandamus.

      We grant the motion and dismiss the petition for writ of mandamus.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                        2